Case 6:18-cv-01606-GAP-GJK Document 114-3 Filed 12/23/19 Page 1 of 5 PageID 1912




           EXHIBIT C
Case 6:18-cv-01606-GAP-GJK Document 114-3 Filed 12/23/19 Page 2 of 5 PageID 1913




      DECLARATION OF MICHAEL D. WRIGHT IN SUPPORT OF RONALD
   MONTANO’S MOTIONS FOR SUMMARY JUDGMENT AGAINST SEC AND CFTC

           Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

           1.     My name is Michael D. Wright and I am over 18 years of age and otherwise sui

  generis.

           2.     By occupation, I am a former copywriter and video producer.

           3.     In my former professional capacity, I wrote scripts and produced several videos

  that have been produced by the Securities and Exchange Commission (the “SEC”), in its case

  against myself and Ronald Montano.

           4.     I am generally familiar with the marketing campaigns for binary options trading

  software made from 2013 through 2016. I wrote some scripts for some marketing videos extolling

  the potential virtues of that software.

           5.     I was originally a defendant in M.D. Fla. Case No. 6:18-cv-1606, but have reached

  a settlement agreement with the SEC.

           6.     I have known defendant Ronald C. Montano (“Montano”) for approximately 9-10

  years.

           7.     I have worked with Montano for 9-10 years, assisting on the marketing side of some

  campaigns for binary options trading software.

           8.     Over the years of working with Montano, I have personal knowledge of his skills

  and what he performs when working on a given marketing campaign for trading software.

           9.     On any trading software campaign that Montano worked, and of which I have

  personal knowledge, including Binary Cash Code, Auto Mobile Code, Trianasoft, Centument,

  Centument 2.0, and perhaps others, Montano edited the script that I provided for the video. He




  Declaration of Michael D. Wright                                                      Page 1 of 4
Case 6:18-cv-01606-GAP-GJK Document 114-3 Filed 12/23/19 Page 3 of 5 PageID 1914




  often, if not always, hired Bill Berry to create and produce the videos in which many of my scripts

  appeared, like any other marketing professional would.

            10.   I would base my scripts on other videos on the internet in similar campaigns, since

  I never had any personal knowledge or education about trading software of any kind myself. Based

  on my conversations with Montano, Montano did not have any personal knowledge or education

  about specific binary options, though he did give me information about the trading software that

  had been given to him by other parties.

            11.   As I understood my work, I was helping Montano develop marketing campaigns

  for software, not binary options. That is why I never describe specific binary options in any of my

  marketing materials and either does Montano. To the best of my recollection, specific binary trades

  or trade recommendations were never mentioned in any of these marketing materials.

            12.   I can state with absolute certainty, however, that no materials we created ever gave

  personalized advice to any specific viewer or person reading or watching our marketing materials.

  Additionally, our marketing materials, including videos, and to the best of my knowledge the

  campaigns to which they were attached, were not timed in any way or with any relationship to

  actual market events relating to securities, commodities, or swaps.

            13.   The analogy I would make is that Montano and I developed marketing campaigns

  for trading software like thinkorswim, which is owned by TD Ameritrade for trading financial

  assets.

            14.   We had no reason to believe that the trading software described or marketed in our

  marketing materials would not perform as presented. Marketing professionals like myself and

  Montano are hired to help market products from many different industries, not to be experts in

  those industries.




  Declaration of Michael D. Wright                                                        Page 2 of 4
Case 6:18-cv-01606-GAP-GJK Document 114-3 Filed 12/23/19 Page 4 of 5 PageID 1915




         15.     I never made any representations in any marketing materials regarding specific

  binary options or any asset that could be represented in a binary option—including assets or

  commodities of any kind—to any person, including potential end-users of a software trading

  campaign.

         16.     I have never known if there is a counterparty to any trade on the binary options

  trading software. I have no personal knowledge of anyone who does.

         17.     I have been monitoring the SEC litigation across the country regarding binary

  options. I have never seen any representation on their part about any counterparty to the alleged

  binary options trades.

         18.     None of the marketing campaigns described in the SEC’s Amended Complaint

  [D.E. 54] contain any representations about trading binary options relating to securities or other

  assets. They do contain representations about the success one can have trading binary options,

  which could be related to all manner of things, including things beyond SEC jurisdiction.

         19.     In its Amended Complaint, and in discovery provided over the course of its case,

  the SEC quoted my private Skype conversations from several years ago. In one of them, I stated

  that Montano was a “scammer.” I did not believe that to be the case at the time, nor do I believe it

  to be true today. As is the case in many relationships, especially with client/freelancer dealings,

  parties can become frustrated and angry. Add the context of several 18-20 hour workdays to meet

  deadlines, normal frustrations are often articulated in regrettable ways—as I did with Montano in

  that conversation. That was the context of those Skype statements.

         20.     About 90% of the work I performed with Montano did not involve marketing

  trading software for binary options at all. Rather, we worked on marketing projects for other

  products.




  Declaration of Michael D. Wright                                                        Page 3 of 4
Case 6:18-cv-01606-GAP-GJK Document 114-3 Filed 12/23/19 Page 5 of 5 PageID 1916




         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on this 21st day of November, 2019.

                                                       /s/ Michael D. Wright
                                                       Michael D. Wright




  Declaration of Michael D. Wright                                                    Page 4 of 4
